Citation Nr: 0017589	
Decision Date: 07/05/00    Archive Date: 07/11/00

DOCKET NO.  99-07 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability secondary to a service-connected right shoulder 
disability.

2.  Entitlement to an increased rating for a right shoulder 
disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel



INTRODUCTION

The veteran had active service from April 1977 to April 1980.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from an October 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas. 

Under the provisions of 38 U.S.C.A. § 7105(a) (West 1991), an 
appeal to the Board must be initiated by a notice of 
disagreement (NOD) and completed by a substantive appeal 
(Form 9) after a statement of the case is furnished to the 
veteran.  In essence, the following sequence is required:  
There must be a decision by the RO, the veteran must express 
timely disagreement with the decision, VA must respond by 
explaining the basis of the decision to the veteran, and 
finally the veteran, after receiving adequate notice of the 
basis of the decision, must complete the process by stating 
his argument in a timely-filed substantive appeal.  See 
38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 (1999).  The 
Board notes that a substantive appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204 (1999).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a substantive appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c) (1999).

An October 1998 rating decision denied service connection for 
a left shoulder disability, and continued the 20 percent 
evaluation assigned for the veteran's service-connected right 
shoulder disability.  The veteran filed a notice of 
disagreement with this decision in February 1999, and 
submitted a substantive appeal the following month.  
According to a post-it note attached to the Form 9, the 
veteran withdrew the issue of entitlement to an increased 
evaluation for his right shoulder disability from appellate 
review.  However, in August 1999 correspondence, the veteran 
confirmed his desire to pursue an increased evaluation for 
his service-connected right shoulder disability.  

While it is unclear who wrote the post-it note suggesting 
that the issue of entitlement to an increased evaluation for 
a right shoulder disability had been withdrawn from appellate 
review, there is no indication that the veteran submitted the 
requisite "writing" to withdraw the issue.  Further, August 
1999 correspondence from the veteran, which was received 
within the one year period following notification of the 
October 1998 denial of his claim, confirms his desire to 
pursue an increased rating for his right shoulder disability.  
See 38 C.F.R. § 20.302(b)(1999).  Consequently, the Board 
finds that the issue of entitlement to an increased rating 
for a right shoulder disability is currently before the Board 
for review.

Upon reviewing the record, the Board is of the opinion that 
additional development is warranted as to the veteran's claim 
for an increased evaluation for his service-connected right 
shoulder disability.  Therefore, the disposition of this 
claim will be held in abeyance pending further development by 
the RO, as requested below. 


FINDING OF FACT

The claim of entitlement to service connection a left 
shoulder disability secondary to the veteran's service-
connected right shoulder disability is not plausible, as 
competent medical evidence of record does not demonstrate the 
presence of a current left shoulder disability.


CONCLUSION OF LAW

The veteran has not presented a well-grounded claim of 
entitlement to service connection for a left shoulder 
disability secondary to the his service-connected right 
shoulder disability.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records are negative for complaints, 
diagnoses, or treatment of a left shoulder disability.  

Historically, a March 1981 rating decision granted service 
connection for a right shoulder disability, and assigned a 20 
percent evaluation.  That decision was based on service 
medical records showing chronic dislocation of the right 
shoulder. 

VA outpatient records show treatment for various complaints 
from September 1983 to May 1994.  A February 1993 record 
indicates that the veteran experienced significant pain after 
pulling a muscle in the shower, and subsequently developed 
pain between his shoulder blades.  The veteran related that 
this pain increased when he moved his neck.  A physical 
examination revealed tenderness at T5, radiating up into the 
neck.  The diagnostic impression was muscle spasm/strain.

The veteran filed a claim of entitlement to service 
connection for a left shoulder disability in June 1998.

On VA orthopedic examination in September 1998, the veteran 
gave a history of injuring his cervical spine in 1993, while 
"working around a petroleum transport ship."  He reported 
experiencing significant pain through the trapezial region 
and left paracervical region following this injury, as well 
as left arm radicular symptoms.  The veteran explained that 
while his left arm radicular symptoms resolved after he 
underwent an anterior cervical fusion, he continued to 
experience left paravertebral, supraspinatus and 
interscapular symptoms.  He related that these symptoms 
increased in severity in 1996.  A physical examination of the 
left shoulder was unremarkable.  There was a full range of 
motion of the left shoulder without pain.  The record reports 
a negative impingement sign, and a negative supraspinous 
sign.  There was no evidence of instability of the left 
shoulder.  An X-ray study of the left shoulder was normal.  
The pertinent diagnoses were work-related injury to the 
cervical spine, status post-anterior cervical fusion, with 
residual paravertebral symptoms, and normal left shoulder.  
The orthopedic surgeon opined that the veteran's left 
shoulder symptoms were not caused by his service-connected 
right shoulder disability.  He explained that the veteran's 
complaints regarding his left paravertebral, trapezial and 
interscapular musculature were due solely to a non-service-
connected injury, and indicated that his increased 
manifestations of these symptoms were unrelated to his 
service-connected right shoulder disability.

An October 1998 rating decision denied service connection for 
a left shoulder disability, on the basis that the claim was 
not well grounded.  The veteran filed a notice of 
disagreement with this decision in February 1999.  Therein, 
he maintained that his left shoulder disability was 
"adjunct" to his service-connected right shoulder 
disability.  The veteran submitted a substantive appeal the 
following month, perfecting his appeal.  In the Form 9, he 
opined that his left shoulder disability was caused by 
overuse, which resulted from his inability to use his right 
shoulder.

Analysis

A veteran claiming entitlement to VA benefits has the burden 
of submitting supporting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
plausible, that is one which is meritorious on its own or 
capable of substantiation.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  For the limited purpose of determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true.  King v. Brown, 5 Vet. App. 19, 21 
(1993).

The United States Court of Appeals for Veterans Claims 
(Court) has provided the Board with a series of important 
cases on what constitutes a "well-grounded claim."  The 
Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) (1999) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gobber, 10 Vet. App. 488, 495-97 
(1997).  In addition, a disability which is proximately due 
to or the result of a service-connected disease or injury 
shall be service-connected.  38 C.F.R. § 3.310(a).

The threshold question that must be resolved is whether the 
veteran has presented evidence that his claim is well 
grounded.  See 38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim.  Murphy v. Derwinski, 1 Vet. App. 78, 
81-82 (1990).  A mere allegation that a disability is service 
connected is not sufficient; the veteran must submit evidence 
in support of his claim which would justify a belief by a 
fair and impartial individual that the claim is plausible.

Where the determinative issue involves a question of medical 
diagnosis or causation, competent (medical) evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

Generally speaking, in decisions on claims for VA disability 
benefits, a veteran is entitled to the "benefit of the 
doubt" when there is an approximate balance of positive and 
negative evidence.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When the evidence supports 
the claim or is in relative equipoise, the veteran prevails.  
Gilbert, 1 Vet. App. at 56.  Further, where the "fair 
preponderance of the evidence" is against the claim, the 
benefit of the doubt rule has no application.  Id.

Although the veteran is competent to describe symptoms 
perceptible to a lay person, he is not competent to provide a 
medical diagnosis or an opinion regarding medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, 
his lay evidentiary assertions cannot establish two of the 
three basic elements of a well-grounded claim for service 
connection: current disorder, or a nexus between a current 
disorder and an injury or disease in service. 

In spite of the veteran's contentions, the claim for service 
connection for a left shoulder disability secondary to the 
his service-connected right shoulder disability must be 
denied as not well grounded for failure to establish a 
current disability.  The record in this case is devoid of 
competent medical evidence establishing the existence of a 
chronic left shoulder disability.  While the record notes 
pain in the left paravertebral, trapezial and interscapular 
regions, the medical evidence specifically relates this pain 
to a post-service work-related injury to the cervical spine.

Under the case law, a fundamental element of a well-grounded 
claim is competent evidence of "current disability."  
Rabideau v. Derwinski, supra; Brammer v. Derwinski, supra.  
The case law further provides that "current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection.  
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Chelte v. 
Brown, 10 Vet. App. 268 (1997).  As the Court has held, the 
regulatory definition of "disability" is the ". . . 
impairment of earning capacity resulting from such diseases 
or injuries and their residual conditions . . . ."  
38 C.F.R. § 4.1 (1997); Hunt v. Derwinski, 1 Vet. App. 292, 
296 (1991).  Under these criteria, a left shoulder 
"disability" for VA compensation benefit purposes is not 
currently shown to be present in this case.  In fact, the 
September 1998 VA examination revealed that the veteran's 
left shoulder was normal.
 
As a left shoulder disability is not currently demonstrated, 
and, of course, there is no competent medical evidence 
showing a nexus between a current left shoulder disability 
and the veteran's service-connected right shoulder 
disability, the claim is not well grounded and must be 
denied.  Caluza, 7 Vet. App. at 506; See Edenfield v. Brown, 
8 Vet. App. 384 (1995). 

In light of the above, the Board has determined that, in the 
absence of a well-grounded claim of entitlement to service 
connection for the disability at issue, VA has no duty to 
assist the veteran in developing his case.  Nor is there any 
indication in the current record that there is evidence that 
would make the claim well grounded, or that the veteran has 
not been advised to submit evidence that would make the claim 
well grounded.  Nothing in this determination is intended to 
case doubt on the veteran's good faith in bringing his claim.  
His personal lay belief that there is a connection between 
his service-connected right shoulder disability and a left 
shoulder disability, while doubtless sincere, is not adequate 
to satisfy the fundamental mandate of the law that he must 
demonstrate his claim is well grounded.


ORDER

Service connection for a left shoulder disability secondary 
to the veteran's service-connected right shoulder disability 
is denied.


REMAND

The Board finds that the veteran's claim for an increased 
rating for a right shoulder disability is well grounded, as 
it is capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  This finding is based on the veteran's 
assertion that this disability has increased in severity.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  If a claim 
is well grounded, VA has a duty to assist in the development 
of facts pertinent to the claim (38 U.S.C.A. § 5107(b)) which 
includes a thorough VA examination.  Hyder v. Derwinski, 
1 Vet. App. 221 (1991).

In August 1999 correspondence, the veteran reported that he 
was admitted to the VA Medical Center (VAMC) earlier that 
month for treatment of his service-connected right shoulder 
disability.  After a preliminary review of the record, it 
does not appear that the RO has attempted to obtain a copy of 
these records.  The veteran's statements essentially place VA 
on notice that relevant evidence that support his claim may 
exist or could be obtained.  See Epps v. Brown, 9 Vet. 
App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  
Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999), the Board 
is deferring adjudication of the issue of entitlement to an 
increased evaluation for a right shoulder disability pending 
a remand of the case to the RO for further development as 
follows:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

2.  In order to ensure that all relevant 
treatment records have been secured, the 
veteran should be requested to identify 
all sources of treatment for his right 
shoulder disability that are not 
currently a part of the record.  After 
any necessary information and 
authorization are obtained from the 
veteran, outstanding records, VA or 
private, inpatient or outpatient, should 
be obtained by the RO and incorporated 
into the claims folder.  In particular, 
the RO's attention is directed to the 
veteran's statements regarding treatment 
for his right shoulder disability at the 
VAMC in August 1999.
 
3.  After reviewing any newly obtained 
evidence, the RO should determine whether 
an additional VA examination is warranted 
to ascertain the severity of the 
veteran's service-connected right 
shoulder disability.  If so, an 
examination by the appropriate physician 
should be scheduled, and all necessary 
special studies or tests should be 
accomplished.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  The 
examination report should include a 
detailed account of all pathology found 
to be present.

The veteran is advised that failure to 
report for a scheduled examination may 
have adverse consequences to his claim, 
as the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital to his claim.  Moreover, under 38 
C.F.R. § 3.655 (1999), where a claimant 
fails without good cause to appear for a 
scheduled examination in conjunction with 
a claim for increase, the claim will be 
denied.  Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

4.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that all reasonable steps have 
been taken to secure any outstanding 
medical records identified by the 
veteran.  Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After the completion of any 
development deemed appropriate in 
addition to that specified above, the RO 
should readjudicate the issue of 
entitlement to an increased evaluation 
for a right shoulder disability.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  The appellant 
need take no action until otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

 

